Citation Nr: 0911938	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-28 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to a compensable disability rating for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
REMAND

The Veteran had active military service from April 1972 to 
April 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In March 2009 a Board videoconference hearing was held before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The Veteran seeks service connection for hearing loss in his 
right ear which he attributes to noise exposure from the 
motor pool, helicopter hangar, and cargo trucks.  In his 
March 2009 Board hearing the Veteran testified that his 
hearing has gotten progressively worse since his initial 
grant of service connection.  

Service treatment records (STRs) include a physical condition 
profile dated in February 1975 which showed the Veteran had 
severe sensorineural hearing loss at induction and was placed 
on profile of "no assignment involving habitual or frequent 
exposure to loud noises or firing of weapons."  He was 
placed on profile again with the same restrictions in April 
1975.  A separation examination dated in February 1975 
diagnosed the Veteran with severe high frequency 
sensorineural hearing loss in both ears.

The Board previously remanded the claim in October 2007 for 
an audiology examination.  It was noted that the "examiner 
should be provided the full and accurate relevant history of 
hearing loss disability, including the Veteran's exposure to 
acoustic trauma in service, that the Veteran's right ear 
hearing loss increased in severity during service as measured 
on audiologic testing, that severe sensorineural hearing loss 
was diagnosed in service, that the veteran was placed on 
profile during service, that there is no medical evidence in 
the service medical record that the increase in severity in 
service of the Veteran's pre-existing right ear hearing loss 
was due to natural progression, and that, under similar 
facts, the Veteran's claim for service connection for left 
ear hearing loss was reopened and remanded."  The examiner 
was requested to provide an opinion as to whether the right 
ear hearing loss was at least as likely as not (50 percent or 
greater probability) related to (caused or aggravated by) in-
service acoustic trauma.  The examiner noted that the 
Veteran's hearing loss at 4000 Hz was the same at entrance 
and separation, however, loss was not measured at 3000 Hz at 
entrance and therefore it could only be speculated that in 
1971 the hearing loss at that frequency was there as well.  
It was further noted that the Veteran worked around 
construction as a civilian for 26 years.  The opinion 
provided was that hearing loss for the right ear did not seem 
to be aggravated by noise exposure in service as threshold 
for 4000 Hz was the same from 1971-1975.  The examiner did 
not address the significance, if any, of the decrease in 
hearing acuity at 1000 Hz. From 1971 to 1975.  Accordingly, 
the examination report must be returned as insufficient.
 
Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
July 11, 2005.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, the claims folder indicates that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  It does not appear, however, that the 
administrative decision and the records upon which SSA relied 
in reaching its decision have been associated with the 
Veteran's claims file.  The Court has held that VA's duty to 
assist encompasses obtaining medical records that supported 
an SSA award of disability benefits as they may contain 
information relevant to VA claims.  Murincsak v. Derwinski, 2 
Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008); 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those 
records should be requested, and associated with the 
Veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  Request medical records from the 
Memphis VAMC dating from July 11, 
2005.  Also attempt to obtain any other 
evidence that is identified as relevant 
by the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  If 
no further treatment records exist, the 
claims file should be documented 
accordingly.

2.  Request, directly from the SSA, 
complete copies of any determination on 
a claim for disability benefits from 
that agency, together with the medical 
records that served as the basis for 
any such determination, to include any 
re-examinations following the initial 
grant of disability benefits.  All 
attempts to fulfill this development 
should be documented in the claims 
file.  If the search for these records 
is negative, that should be noted and 
the Veteran must be informed in 
writing.

3.  The November 2007 examination report 
should be returned for clarification.  
The original examiner, if available, is 
requested to clarify whether it was at 
least as likely as not that the hearing 
loss in the right ear which pre-existed 
service was aggravated (i.e., underwent 
an increase in severity) in service 
based on the decrease in hearing acuity 
at 1000 Hz.  If it is determined that 
the hearing loss did increase in 
severity in service, then the examiner 
should opine as to whether the increase 
was due to the natural progress of the 
disease.  In that regard, the examiner's 
attention is directed to the fact that 
the Veteran is service-connected for 
hearing loss in the left ear.  If it is 
determined that another examination 
would be helpful in responding to the 
Board's request for clarification, an 
audiological examination should be 
scheduled, which includes all necessary 
tests.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide complete rationale for 
all conclusions reached.

4.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
